t c memo united_states tax_court william h adair and patricia adair petitioners v commissioner of internal revenue respondent docket no filed date pursuant to the u s code u s employees may be either detailed or transferred to international organizations for foreign service p was transferred from the u s army to nato for years after sec_911 i r c was amended to exclude from the definition of foreign_earned_income amounts paid_by the united_states or an agency thereof to an employee of the united_states or an agency thereof held p was an employee of nato and not an employee of the united_states daniel harvey fitzgibbon for petitioners brian m harrington for respondent memorandum opinion körner judge respondent determined deficiencies in petitioners' federal_income_tax for the years and in the respective amounts of dollar_figure dollar_figure and dollar_figure petitioners timely filed their and u s individual income_tax returns form sec_1040 as married_filing_jointly pursuant to an extension of time agreed to by petitioners and respondent for the year the statutory_notice_of_deficiency with respect to the taxable years and was timely mailed to petitioners on date this case was submitted under rule the stipulation of facts and the attached exhibits are incorporated herein by this reference all statutory references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure except as otherwise noted petitioners were residents of brussels belgium when they filed their petition patricia adair is a party to this proceeding solely by virtue of having filed joint income_tax returns with her husband consequently all references to petitioner hereinafter will be to william h adair the controversy for decision is whether sec_911 exempted petitioner from taxation as to a portion of his income during the years in issue while performing services for the north atlantic treaty organization nato as a transferee from the u s army nato nato is an organization of sovereign states created by the north atlantic treaty treaty 63_stat_2241 t i a s u n t s the original signatory states included the united_states of america the kingdom of belgium canada the kingdom of denmark france iceland italy the grand duchy of luxembourg the kingdom of the netherlands the kingdom of norway portugal and the united kingdom of great britain and northern ireland nato was organized in order to promote stability and well- being in the north atlantic region the parties to the treaty seek to preserve peace and security and to unite efforts for their collective defense treaty art 63_stat_2243 article of the treaty created the north atlantic council council a body on which each of the parties would be represented this council is the highest decision-making body in nato and is composed of permanent representatives appointed by each of the nato member states the council created various committees which were supported by an international staff drawn from all member states member states entered into an additional agreement entitled the agreement on the status of the north atlantic treaty organization national representatives and international staff this agreement was signed in ottawa canada on date and is referred to herein as the ottawa agreement u s t t i a s part iv of the ottawa agreement applies to officials of nato's international staff article therein provides that such officials will be agreed upon by the chairman of the council of deputies and the member state concerned article provides officials so agreed upon shall be exempt from taxation on the salaries and emoluments paid to them by nato in their capacity as such officials any member state may however conclude an arrangement with the council acting on behalf of nato whereby such member state will employ and assign to nato all of its nationals except if such member state so desires any not ordinarily resident within its territory who are to serve on the international staff of nato and pay the salaries and emoluments of such persons from its own funds at a scale fixed by it the salaries and emoluments so paid may be taxed by such member state but shall be exempt from taxation by any other member state u s t pincite article of the ottawa agreement states that the privileges and immunities provided to such officials were so granted in the interests of nato and not for the personal benefit of the individuals themselves the united_states and the council also concluded an arrangement in london england on date london agreement as allowed by the second sentence of article of the ottawa agreement u s t pincite the london agreement essentially provides a whenever nato desires the services of a u s national it will notify the deputy u s council representative of the nature of the position to be filled the qualifications required and the salary such individual would receive if employed by nato b the government of the united_states may assign to nato a u s national from its government service who is acceptable to nato and the u s government will provide security clearances for the individual concerned c the government of the united_states will pay any and all salaries and emoluments of u s nationals who are employed by it and assigned to nato from its own funds at rates determined by the u s government d nato agrees that it will not pay salaries and emoluments to any citizen_of_the_united_states and e nato will credit to the united_states the amounts of salaries and emoluments which would otherwise have been paid_by nato to u s nationals and will deduct the total of such credits for each fiscal_year from the amount assessed the government of the united_states by nato in respect of the annual contribution of the united_states government for the subsequent fiscal_year federal employees international_organization service act the u s senate deemed it appropriate and advantageous for the united_states to take an active interest in the number and caliber of americans serving with international organizations it was determined that the increasing difficulties such organizations were experiencing in recruiting american specialists were due principally to the following reduced salary scales a lack of protection of federal employment rights and benefits and a lack of authority to detail federal employees to international organizations the appointment of federal personnel to international organizations was deemed to have the advantage of providing a means of increasing the experience of government employees to remedy recruitment difficulties the senate proposed_legislation s providing federal_agency heads with the authority to detail employees to international organizations and protecting the federal employment rights of such employees on date congress enacted the federal employees international_organization service act feiosa publaw_85_795 72_stat_959 to encourage and authorize details and transfers of federal employees for service with international organizations this act is now codified pincite u s c secs section of title provided the president with the authorization to prescribe regulations necessary to carry out the provisions governing the detail and transfer of employees to international organizations in the president delegated to the office of personnel management opm the authority granted him by u s c sec details and transfers to international organizations section of title addresses details and u s c secs address transfers to international organizations an international_organization is defined as a public international_organization in which the government of the united_states participates an agency may detail or transfer an employee without prior approval of opm if an organization is already designated as a qualifying international_organization nato is listed as one such qualifying international_organization a details a detail is defined as the assignment or loan of an employee to an international_organization without a change_of position from the agency by which he is employed u s c sec a the status of an employee detailed to an international_organization remains that of an employee of his agency for all purposes a detailed employee is deemed an employee of the agency from which detailed for the purpose of preserving his allowances privileges rights seniority and other_benefits and he is entitled to pay allowances and benefits from funds available to that agency u s c sec c and d a detailed employee continues to earn leave under his agency's system the head of an agency may detail an employee from his agency to an international_organization that requests services u s c sec b details may be made with or without reimbursement by the international_organization to the united_states u s c sec d b transfers a transfer is defined as a change_of position by an employee from an agency to an international_organization u s c sec an employee who transfers to an international_organization is entitled to retain coverage rights and benefits under any system established by law for the retirement of employees of the united_states to continue to participate in the federal employees group_life_insurance program under chapter of title u s c and to continue enrollment in the federal employees health benefits program under chapter of title u s c u s c sec a and to retain the above coverage rights and benefits during a period of transfer all necessary employee payments and agency contributions must be currently deposited in the respective trust funds for these programs u s c sec a and the agency must continue its contributions so long as employee payments are made u s c sec a and d consequently a transferred employee who makes such contributions and retains such coverage rights and benefits remains an employee of the agency from which transferred for retirement health benefits and group_life_insurance purposes c f_r sec b the period during which such coverage is retained is deemed creditable service under any retirement_system and service as an employee for health and life_insurance purposes u s c sec a and a transferee is also entitled to retain coverage rights and benefits for work-related injuries pursuant to chapter subchapter_i of title u s c for this purpose a transferee's employment with an international_organization is deemed employment by the united_states however any payments made by an international_organization due to injury or death are creditable against any benefits payable under subchapter_i of chapter of title u s c sec a at the time of transfer a transferee may elect to retain all accumulations and accruals of annual leave to his credit which would otherwise be liquidated by a lump-sum payment a transferee may also request payment of all retained leave at any time prior to reemployment however if a transferee elects a lump-sum payment and is reemployed within months of a transfer such transferee must refund the lump-sum payment to the agency u s c sec a a transferee has an absolute right to reemployment with the agency from which he was transferred at his former position or a position of like seniority status and pay within days of application if he meets two conditions the transferee must separate from the international_organization within his term of employment with the international_organization that is within the agreed-upon time and any extensions thereof and the transferee must make such application to his former agency no later than days after separation if application is made days or more prior to separation such applicant is entitled to reemployment upon separation u s c sec b c f_r sec upon reemployment a transferee is entitled to the same rate of pay to which he would have been entitled had he continuously remained in federal civil service u s c sec b also a transferee's sick leave account will be restored to its status at the time of transfer u s c sec b additionally the period of separation caused by a transfer to an international_organization as well as the period necessary to effectuate reemployment is deemed creditable service for all appropriate civil service purposes for example the service is counted for retirement purposes if a transferee retains retirement coverage u s c sec b an employee may be detailed or transferred pursuant to a written request by an international_organization for the services of a u s employee only upon the consent and at the discretion of the head of a u s agency an agency may authorize the detail or transfer of an employee to the organization for a period not to exceed years the period of employment may be extended for an additional years with the consent of the head of the agency only when the secretary of state determines such extension to be in the national interest u s c secs a c f_r sec refusal to authorize a transfer or an extension to transfer is not reviewable or appealable an agency and an international_organization shall by mutual agreement establish the effective date of detail or transfer c f_r sec upon separation an agency shall furnish a transferee with a statement of his leave account and shall include on the personnel action form effecting the employee's separation for transfer the identity of the international_organization to which he transfers and a clear statement of the period during which he retains reemployment_rights in the agency id nato vacancy on date nato posted a notice that a position on its international staff would become vacant in date secretaries of delegations were invited to submit names of qualified candidates the notice stated that the successful candidate would be offered a definite duration contract not exceeding years but that such term could be renewed by mutual consent for an additional years the record herein does not include such a contract at the time petitioner applied for the post advertised he was in the u s department of the army doa as a program analyst in the office of the comptroller of the department of defense dod of the u s government petitioner was interviewed by nato personnel at nato headquarters in brussels belgium sometime in date nato paid all expenses relating to petitioner's interview by letter dated date nato's deputy director of management informed the administrative adviser of the u s mission to nato that the secretary general of nato had decided to appoint petitioner subject_to a valid security clearance to the grade a post of senior statistician this letter also inquired whether petitioner should be recruited on a reimbursable or direct hire basis in april the u s mission to nato notified the u s secretary of defense of petitioner's proposed appointment the notification requested the defense secretary to confirm petitioner's acceptance of the offer provide an estimated reporting date certify petitioner's security clearance status and the date of his last background investigation and confirm whether petitioner's appointment would be on a reimbursable basis nato's international staff position as a result of his interview petitioner was offered the nato position he accepted the offer upon acceptance a form 50-b notification of personnel action was prepared by the doa reflecting petitioner's transfer from his position with the dod to his new position with nato for a 3-year term effective date while the united_states initially paid the expenses of moving petitioner and his family to belgium nato reimbursed the united_states for these costs at the time nato extended the offer it was explained to petitioner that because he was a u s government employee he had the option of being recruited on a reimbursable or a direct hire basis petitioner was notified that if he elected to be recruited on a direct hire basis he would lose his civil service retirement and other_benefits as well as any right to be reemployed by the united_states following his term with nato petitioner would receive his salary emoluments and other employment benefits directly from nato at the nato salary scale applicable to his position if instead petitioner chose to be recruited on a reimbursable basis he would receive his salary and emoluments directly from the doa at the salary level applicable to his former grade as a u s employee gs-14 would be granted reemployment_rights with the u s government for a limited period following his employment under the nato appointment and would continue to be eligible to participate in employee benefit programs under the reimbursable option nato would provide the united_states with a credit against its fiscal assessment for the amount of salary and emoluments that would otherwise have been paid_by nato to petitioner pursuant to nato's salary scale petitioner would continue to be considered for every promotion he would have been considered for had he remained with the doa and if his former position was upgraded during his absence he would be upgraded as if he were still in that position even in the reimbursable status however petitioner would be entitled to certain educational allowances provided and paid to him directly by nato in accordance with nato policy and regulations petitioner elected to be recruited on the reimbursable basis and was transferred to nato's international staff in accordance with the london agreement accordingly as a then employee of the u s government who was transferred to an international_organization nato petitioner was entitled to and did continue to participate in the u s civil service retirement_system health and life_insurance programs available to u s employees and was granted the right to be reemployed by the united_states following his tenure with nato during the years in issue petitioner was paid on a monthly basis from the u s doa in the united_states for the services he performed for nato on its international staff forms w-2 wage and tax statements were issued to petitioner by the doa for each of the years in issue while the general salary level was determined by nato the specific amount of petitioner's salary was determined and paid in accordance with the internal salary schedule of the u s government although the nato salary level of a senior statistician systems analysis and statistics service defense planning and policy division was a grade a-4 petitioner was paid under the u s salary level as a gs-14 before beginning work with nato in date pursuant to nato's regulations petitioner was required to sign a declaration on accepting appointment which provided i solemnly undertake to exercise in all loyalty discretion and conscience the functions entrusted to me as a member of the staff of nato and to discharge these functions with the interests of nato only in view i undertake not to seek or accept instructions in regard to the performance of my duties from any government or from any authority other than the organization petitioner was required to devote substantially full time to his duties on the international staff he was required to render services to nato personally and performed services solely for nato during his term of transfer a continuing relationship existed between petitioner and nato during the years in issue nato authorities dictated the results that petitioner was to accomplish through his work as well as the means by which he was to attain those results nato retained the right to control the order and sequence of the tasks that petitioner performed nato's personnel regulations set forth various details concerning employment including work hours holidays and rights concerning leave nato's personnel regulations required the organization to provide insurance coverage to appropriately compensate staff members and their families for physical injuries suffered as a result of the performance of nato duties as an international staff member petitioner was also entitled to and did receive certain educational allowances that were paid directly by nato the stipulated record in this case does not reveal the exact amounts paid to him a staff member could be separated from nato due to the expiration of the term of contract resignation by the member age limitation death dismissal or termination by the head of a nato body termination could result if a staff member did not perform satisfactorily became incapacitated if the country from which he were a national ceased to be a member of nato or withdrew or failed to renew a security clearance or due to disciplinary action petitioner's initial term with nato was for years beginning date and ending date petitioner was required to obtain approval from appropriate u s authorities for any and all extensions of his nato tour petitioner's initial term was extended by u s authorities and twice by the secretary general of nato through date in order to continue his reemployment_rights with the u s government petitioner was required to obtain an extension of such rights petitioner was granted extensions of his rights to reemployment petitioners' tax returns for the years and petitioner reported gross_income of dollar_figure dollar_figure and dollar_figure respectively he received compensation_for services performed for nato from the doa totaling dollar_figure dollar_figure and dollar_figure respectively these amounts were reflected in petitioners' tax returns including form_2555 foreign_earned_income additionally in part iii of form_2555 petitioner reported as part of his foreign_earned_income total allowances reimbursements and other expenses paid on his behalf totaling dollar_figure dollar_figure and dollar_figure respectively for the years and petitioner reported these allowances inconsistently during the years in issue the significant decrease in amounts reported between the years on the one hand and and on the other hand is attributable to the fact that petitioner in and did not include the total allowances he received as part of the total foreign_earned_income reflected on the form petitioner included a total figure for the allowances he received in and in the space beside the description for such allowances and described some allowances as tax exempt therefore he did not include these amounts as part of the total foreign_earned_income petitioner reflected the home_leave allowance as taxable in the only year it was received he reported the nato education allowances as tax- exempt in year and as part of his foreign_earned_income in other years petitioner consistently determined that the costs of living overseas differential and the quarters allowances were foreign_earned_income for all years consequently petitioner reported foreign_earned_income for the years and totaling dollar_figure dollar_figure and dollar_figure respectively before applying the limitations of sec_911 on his returns petitioner claimed exclusions from income of dollar_figure dollar_figure and dollar_figure for the years and respectively for each year petitioner consistently reported that his employer was the nato international staff respondent's notice_of_deficiency determined that petitioner was not entitled to the total_amounts claimed as sec_911 exclusions because the salary petitioner received from the doa was not qualified foreign_earned_income sec_911 at the election of a qualified_individual sec_911 provides a limited exclusion for foreign_earned_income such exclusion is limited to dollar_figure annually sec_911 a qualified_individual is a u s citizen whose tax_home is a foreign_country and who meets the bona_fide residence test or resides in a foreign_country for a qualifying period sec_911 the parties agree that petitioner was a u s citizen and was a qualifying_individual during the years in issue foreign_earned_income includes amounts received from sources within a foreign_country as earned_income for services performed but does not include amounts paid_by the united_states or an agency thereof to an employee of the united_states or an agency thereof sec_911 and b ii a petitioner's employment status respondent essentially contends that although petitioner was transferred to nato in accordance with the hiring procedures of the london agreement he remained a u s employee for purposes of sec_911 regardless of common_law principles of employment additionally that amendments to sec_911 made pursuant to the economic_recovery_tax_act_of_1981 erta publaw_97_34 95_stat_172 do not alter this result article of the ottawa agreement allowed member states to conclude an arrangement with nato whereby a member state would hire its nationals assign them to nato's international staff and pay their salaries from its own funds at a scale fixed by it by entering into such an arrangement a member state could still tax the amounts it so paid its nationals the united_states entered into such an arrangement the london agreement we have determined that the united_states retained the power to subject its nationals to its taxing jurisdiction by complying with the mechanism provided in article we have also found that article gave the united_states the ability to tax u s nationals rather than directly imposing the tax itself 90_tc_802 prior to the relevant language limiting sec_911 excludability referred to amounts paid_by the united_states or any agency thereof in erta broadened the potential sec_911 exclusion by narrowing the definition of amounts excluded from foreign_earned_income effective for taxable years beginning after date erta changed paid_by the united_states or an agency thereof to paid_by the united_states or an agency thereof to an employee of the united_states or an agency thereof erta sec_111 95_stat_190 907_f2d_1173 d c cir affg 92_tc_351 petitioner acknowledges that before the erta amendment there would have been little doubt that he would not qualify for the benefits of sec_911 by making this concession petitioner agrees with respondent that he was paid_by the united_states or an agency thereof thereby eliminating from consideration any question regarding who paid petitioner for the services he performed for nato it is clear that before enactment of erta in the united_states retained the power to tax its nationals by following the hiring procedures set forth in the london agreement amaral v commissioner supra pincite respondent argues that following the london agreement procedures conclusively determines that petitioner is a u s employee pursuant to sec_911 as amended by erta on the theory that the language employ and assign of the ottawa agreement is sufficient in and of itself to resolve the employment question without consideration of the facts and circumstances involved herein article of that agreement contemplates that member states which hire and pay their nationals may assign or detail those persons for duty with nato such persons are considered seconded to nato amaral v commissioner supra pincite respondent contends that both detailed and transferred employees are seconded from the united_states and that therefore both are assigned to nato and both are u s employees taxable on the salaries they receive from the united_states while the term detail is defined as the assignment or loan of an employee to an international_organization a transfer is defined as a change_of position by an employee from a u s agency to an international_organization u s c secs a it is evident that petitioner was required to be an employee of the u s government in order to apply for the nato position whether he remained a u s employee while performing services for nato throughout the years in issue is a threshold issue we are called upon to decide we cannot ignore that erta modified the relevant language of sec_911 while the language of the ottawa and london agreements has remained unchanged although the united_states retained the power to tax its nationals by following the london hiring procedures erta added a change to the tax law that has not caused a change in the ottawa or london agreements congress can abrogate a treaty provision by subsequent statute 354_us_1 it is equally true however that when a treaty and a statute relate to the same subject courts will always attempt to construe them so as to give effect to both 124_us_190 the intention to abrogate or modify a treaty is not to be lightly imputed to congress 391_us_404 we agree with petitioner that respondent fails to distinguish between congress' power to tax and its exercise of that power the ottawa and london agreements are construed as contracts one among nations and the other between the united_states and an international_organization 466_us_243 254_us_433 they are not laws by which a nation imposes a tax on its citizens an examination of existing law and the facts herein is required in light of the erta change the conference_report accompanying erta states the bill extends the benefits of the exclusion to individuals who receive compensation from the u s or any agency thereof but who are not employees of the u s or any agency thereof thus for example the bill extends the exclusion to certain overseas independent contractors and teachers at certain schools_for u s dependents who are not employees of the u s or any agency thereof h rept 1981_2_cb_481 respondent argues that petitioner is not a member of the protected class carved out by the erta amendment as he is not an independent_contractor respondent further argues that as petitioner is an employee he is not an intended beneficiary of the amendment and should not be eligible for the sec_911 exclusion the conference explanation does not limit the exclusion to independent contractors and teachers but merely provides examples of beneficiaries of the legislation although the most obvious beneficiaries of the amendment may be independent contractors the language of the amendment speaks for itself and we cannot determine from the legislative_history alone that petitioner was not an intended beneficiary of the amendment the legislation clearly extends the benefits of sec_911 to individuals who receive compensation from the united_states but who are not employees of the u s government the ways_and_means_committee report accompanying erta explains the change further the bill extends the benefits of the exclusion to individuals who are paid_by the united_states but who are not eligible for any exclusion under sec_912 or any other provision of u s law as a general_rule therefore employees of the federal government will not be eligible for the exclusion h rept 1981_2_cb_352 it is respondent's position that petitioner was eligible for and did receive certain benefits from the u s government such as allowances reimbursements and expenses for cost of living and overseas differentials education expenses and quarters and housing sec_912 generally provides that amounts received by civilian officers and employees of the united_states as foreign area cost of living and peace corps allowances are exempt from taxation to be eligible for these benefits and this exclusion a taxpayer must be a civilian officer or an employee of the u s government a determination we have yet to make consequently an analysis of sec_912 alone is not helpful in resolving the issue before us as it presupposes petitioner is a u s employee as revealed by petitioners' tax stated more precisely the amendment to sec_911 did not directly increase the exclusion from income therein it may have done so indirectly by narrowing the limitation on that exclusion returns petitioner did receive allowances contrary to respondent's assertions receipt of these benefits by itself is not determinative of petitioner's status as a u s government employee although petitioner may have received benefits of a type contemplated by sec_912 this fact does not conclusively determine that petitioner is a u s employee but merely indicates that someone thought he qualified for such benefits neither in sec_911 nor elsewhere does the code contain definitions of employee or u s employee respondent agrees that precedents adopt the common_law test when defining employee for purposes of sec_911 matthews v commissioner f 2d pincite it is clear that absent indications to the contrary courts have used the common_law test for defining employee in tax cases id pincite courts have identified several factors to be considered when determining whether an employment relationship exists among them are the right to control the manner in which the work is performed whether the individual performing the work has an opportunity for profit or loss the furnishing of tools and the work place to the worker the permanency of the working relationship whether the service rendered is an integral part of the alleged employer's business whether services are offered to the general_public rather than to one individual the right to discharge and the intent of the parties or the relationship they think they are creating juliard v commissioner tcmemo_1991_230 the control factor overlaps many other factors and is often cited as the fundamental or master test of an employment relationship matthews v commissioner t c pincite having stipulated virtually every significant element of the common_law test it seems that respondent has largely conceded that petitioner was a common_law_employee of nato during the years in issue although respondent states that it cannot be said that petitioner was clearly an employee of nato an examination of the facts and applicable law demonstrates otherwise respondent asserts that nato had no authority to hire petitioner but instead had to seek petitioner's transfer from the u s government the london and ottawa agreements and the u s code and the code_of_federal_regulations as well as the manner by which petitioner was transferred to nato reveal that the transfer process was a joint endeavor whereby both nato and the u s government respectively agreed to acceptable hirees and transferees the effective date of transfer was likewise mutually agreed upon nato notified the u s government of a vacancy the nature of the position qualifications required and the salary if employed by nato we agree that potential nato hirees could be accepted only upon the consent and at the discretion of the head of a u s agency as well as the secretary general of nato requests for extensions of tour with nato were subject_to u s concurrence but contrary to respondent's contentions there is no authority for the proposition that the united_states could require petitioner's return or terminate petitioner's tour before expiration of an agreed-upon term respondent seeks support for her contention in language contained in a standard form entitled rotation agreement--employees recruited from the united_states stating that extensions beyond the initial tour will be authorized should management decide that an extension would be in the best interests of the doa this form further states that denial of such extension was not contestable these statements are consistent with u s law to retain reemployment_rights a transferee must separate from an international_organization within his agreed term of employment and any agreed extensions thereof we find that the united_states retained the right to deny a request for an extension of an agreed term but could not require a transferee to return before his agreed term expired further should a transferee choose to remain beyond his tour without u s approval he would forfeit any right to reemployment nato's rights of termination were markedly broader than the rights of the united_states significantly nato could terminate petitioner not only upon the expiration of his term but also due to disciplinary action unsatisfactory performance or if the country from which he was a national ceased to be a nato member withdrew or failed to renew a security clearance while respondent argues that petitioner and the united_states intended to continue their employment relationship throughout petitioner's tenure with nato such intent is not clear under the facts herein we do find that the united_states sought not only to encourage transfers but also sought to encourage the reemployment of transferees upon the expiration of their term of transfer congress enacted feiosa for the purpose of encouraging details and transfers to international organizations in which the united_states participates 939_f2d_970 fed cir increasing the number and caliber of u s employees serving in these international organizations was considered to be of benefit to the united_states as such individuals would gain valuable international expertise which could be employed to increase the effectiveness of the participation of the united_states in these international organizations congress sought to encourage such transfers by eliminating deterrents transferees were provided with the ability to protect their employment benefits and the right to reemployment upon the expiration of a term of transfer respondent argues that petitioner's election to be paid pursuant to the reimbursable option instead of as a direct hire reflects his intent to continue his employment relationship with the united_states the legislation outlined herein specifically contemplates that transferees could retain such rights and benefits and further specifies that one of the deterrents to such transfers was the prospect of reduced salary scales upon transfer we note that the london agreement provided that the u s government was to pay its nationals assigned to nato at rates determined by the former nato during petitioner's term of transfer exclusively directed petitioner's daily activities including the sequence of tasks the desired results to be achieved and the means by which such results were to be obtained petitioner was accountable solely to nato this is revealed not only by nato's personnel regulations but also by the loyalty declaration petitioner signed upon accepting his appointment to nato respondent argues that even though petitioner may be an employee of nato pursuant to the common_law test petitioner also remained an employee of the united_states for purposes of sec_911 by virtue of the benefits and rights he retained as a transferred employee respondent suggests that the common_law test for employee should be construed broadly so as to consider the significant benefits retained by petitioner petitioner argues that his retention of benefits is not conclusive as to the identity of his employer we agree with petitioner the determination of whether petitioner was an employee of the united_states depends on all the facts and circumstances including the paramount fact that nato rather than the united_states controlled the manner in which his work was performed matthews v commissioner t c pincite other facts also indicate that petitioner was separated from u s government service during his transfer to nato unlike a detail a transfer was considered a change in position additionally a transferee's right to reemployment with the united_states in and of itself indicates that a transferred employee was no longer considered a u s employee although a transferee retained an absolute right to reemployment he had to affirmatively apply for such reemployment upon transfer transferees were entitled to liquidate their accumulated leave accounts in the same manner as separated employees if a transferee chose to retain retirement health and life_insurance coverage the transferee was considered a u s employee for these limited purposes while on transfer to an international_organization transferees were also considered employed by the united_states for purposes of workman's compensation coverage it can be inferred from these provisions that transferees were not considered u s employees for other purposes cf matthews v commissioner supra petitioner's performance was regularly evaluated by his nato supervisors we do not find such arrangement to be contrary to a transferee's status as a separated employee in sum we find that in the years in issue petitioner was an employee of nato and not of the united_states or an agency thereof b petitioner's income under sec_911 we have decided that petitioner in the years in question was the employee of nato and not of the united_states this means that the restrictions of sec_911 do not apply to petitioner here because although he was paid_by the united_states as the parties have stipulated he was not an employee of the united_states this does not mean that the exemption from income under sec_911 was broadened by the amendment to sec_911 but rather that the exclusion from that exemption from income was somewhat narrowed so that before the benefits of sec_911 could be denied the employee it had to be shown that he was both paid_by the united_states and at that time was also an employee of the united_states since we have found that petitioner was not an employee of the united_states the restriction on his right to claim sec_911 benefits is removed the parties have agreed and stipulated if mr adair was not during the taxable years at issue an employee of the united_states within the meaning of sec_911 the compensation he received for his work for nato during those years was foreign_earned_income as that term is defined in sec_911 we treat this stipulation by the parties as a concession by respondent that since we have found that petitioner was not an employee of the united_states his compensation both pay and allowances as a member of nato are entitled to exemption from united_states income_tax under sec_911 cf 101_tc_537 subject of course to the other applicable restrictions of sec_911 including the dollar limitations on foreign_earned_income in sec_911 for the years in question although petitioners claimed an exclusion from income for the year on account of housing presumably under sec_911 and although respondent's statutory_notice_of_deficiency disallowed this claimed exclusion as well as the claimed exclusion for salary under sec_911 petitioners did not allege error on respondent's part because of the disallowance of this housing exclusion and alleged no facts or argument either in their petition or on brief in support of the proposition that such housing exclusion for should be allowed we conclude that petitioners have abandoned the issue accordingly since the only issue presented in this case was the right of petitioner to take advantage of the foreign_earned_income_exclusion of sec_911 because of his compensation_for serving as a member of nato and since respondent has conceded that issue if we decide as we have that petitioner was an employee of nato and not of the united_states a recomputation of petitioners' tax_liability for the years and will be necessary and decision will be entered under rule
